Citation Nr: 1814988	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-16 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a stomach disability.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a left hip disability


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to July 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Board remanded these matters for further development.

The issue entitlement to service connection for pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The Veteran's claimed stomach disorder, diagnosed as gastroesophageal reflux disease (GERD) , did not have its onset in service, and the only medical opinion of record to address the etiology of the diagnosed GERD weighs against the claim.

2.  There is no competent evidence showing that the Veteran has a current diagnosis of hemorrhoids.

3.  There is no competent evidence showing that the Veteran has ever been diagnosed with a left hip disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303 (2017).

2.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303 (2017).

3.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

However, the first requirement for any service connection claim is evidence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Factual Background

In July 1977, an entrance examination found the Veteran to have no complaints regarding his stomach or regarding hemorrhoids.  He was found to have pes planus, which was noted to be asymptomatic.  In the concurrent report of medical history, the Veteran did not identify any symptomology or concerns regarding his feet, stomach, or hemorrhoids.  

In May 1978, the a STR indicated the Veteran presented with pain and bleeding during a bowel movement.  He was diagnosed with an anal fissure, with small lesions to the anal surface.  

In August 1979, a triage note of acute medical care indicated the Veteran reported with severe pain while bent in abdomen.  He reported that it had been ongoing for the past 2 weeks.  His abdomen was found to be soft, with no guarding or tenderness and with bowel sounds within normal limits.  His assessment was gastritis.

In August 1980, an STR indicated the Veteran reported with complaints of not being able to eat food from the Mess hall since July 1980.  He reported cramps whenever he runs and that his stomach was painful all the time after eating.  

In September 1980, an STR indicated the Veteran reported with stomach pain for the past month.  

In December 1980, an STR showed the Veteran to have presented with reports of stomach pain since he had been in Korea.  He requested to be referred to a Doctor.

In November 1981, a triage note of medical care showed the Veteran to have presented for stomach pain.  He reported that he had symptoms for more than 7 days, but no severe pain or clutching his abdomen, no nausea or vomiting, no black or blood stools, and no trauma in the past 72 hours.  

In February 1982, a triage note of medical care showed the Veteran to have presented for treatment for back pain.  It was noted that he did not have symptoms of nausea, diarrhea, vomiting, or stomach pain.  

In October 1982, a record of acute medical care indicated the Veteran had headaches and a stomach ache for the past two days.  He denied diarrhea but stated he could hold no food in his stomach.  Upon examination, he was found to have mild tenderness in his epigastrium area.  He was assessed with having gastrointestinal distress and released. 

In June 1983, a STR indicated the Veteran reported with abdominal pain around his umbilicus.  He reported it was sometimes aggravated by food, but also happened when he had not eaten as well.  He reported onset 2 months prior.  It was noted he had possible peptic ulcer disease.  

In a March 1984 Chapter 13 examination, it was documented that the Veteran had hemorrhoids and abdominal pain the prior 2 years.  The Veteran noted that he was in fair health as his "stomach hurt all the time."  The examiner noted that the Veteran's stomach complaints were probable stress related peptic acid disease, which was stable, with symptoms relieved on medication.  

In a March 1984 STR, the Veteran presented with complaints of hemorrhoids for the past week.  Upon examination, he had one large external hemorrhoid.  He next reported for follow-up of hemorrhoids.  He reported he was still having symptoms.

In April 1984, the Veteran reported with abdominal pain for the prior 2 years.  He stated his pain was relieved with eating, but returned shortly thereafter.  He reported an "aching" pain all day long.  He suspected to have an ulcer.  It was noted he was getting Chapter 13 and needed to be sure he was treated if indicated.  The impression was probable stress related peptic ulcer disease.  He was noted to be under a lot of stress.  He was prescribed medication.  It was noted that the pattern and description of his pain was classical for peptic ulcer disease.  An upper GI X-ray was performed and found to show normal peristalisis and contour, with the stomach having normal rugal markings.  No deformity or ulcer crater was found.  It was indicated to be a negative upper GI.

In May 1984, a service treatment record (STR) indicated the Veteran was still having recurrent abdominal pain.  He reported it was mostly at night after he went to bed.  He reported taking medication.  It was noted that he was unsure of the status of his Chapter 13 paperwork, but that he was under a fair amount of stress from his Chain of Command.  He was found to have probable peptic ulcer disease, for which he was not taking medication as prescribed.  He was advised to take medication as prescribed and released.  

In June 1984, an STR indicated the Veteran had returned for re-evaluation of his stomach problems for completion of his Chapter 13 paperwork.  He reported that his symptoms had greatly improved since using the prescribed medication.  He was found to have probable stress-related peptic ulcer disease, which was improved on medication.  He was cleared for separation under Chapter 13.

In December 2010, a VA examination stated that the Veteran reported that every time he defecated he experienced burning sensation for the prior 20 years.  He reported using over-the-counter medication, which helped.  He stated the condition has gotten progressively worse.  He reported a history of occasional rectal bleeding.  He denied itching, diarrhea, difficulty passing stool, pain, tenesmus, or swelling.  Upon examination, no hemorrhoids were present.  There was no anorectal fistula, anal or rectal stricture, impaired sphincter, or rectal prolapse found.  The examiner noted that no hemorrhoids, external or internal palpable, fissure, or fisturla was found and that no pain was elicited upon examination.  The examiner noted the Veteran had a normal rectal examination.

In regards to his stomach disorder, the December 2010 examination stated that the Veteran reported that every time he eats he gags and regurgitates small portions of food.  He reported that this condition had been on-going for the prior 20 years.  He stated he experienced a burning sensation under his sternum.  He denied constipation, diarrhea, or an inability to eat.  The Veteran stated he had not been evaluated for his complaints over the last 20 years.  He did not report any treatment for the condition.  Upon examination, the Veteran was found to have positive bowel sounds, a soft, non-tender, non-distended abdomen, with no hepatosplenomegaly.  He was diagnosed with GERD.

In January 2011, a VA medical center (VAMC) record indicated the Veteran reported as a new patient for medical care.  He reported reflux symptoms after he eats, whether or not he lies down.  He reported taking baking soda a lot - every three days - for the condition.  He reported he had not taken medication for the condition before.  Upon examination he was found to have a soft abdomen with bowel sounds present.  Mild tenderness over the umbilicus was found.  No mass or organomegaly was noted.  A rectal examination was not done.  He was diagnosed with reflux symptoms.  

A June 2011 VAMC record showed the Veteran to have a serially sectioned piece of skin removed from his left gluteal area.  

In July 2011, a VAMC record indicated the Veteran had a neoplasm of uncertain behavior of the skin.  He presented with a 3 day history of a hair bump; he reported that he squeezed it and it was draining and bleeding.  He was found to have a past history of MRSA and was advised to have the area incised and drained.  He denied acute abdominal pain.  

In August 2011, the Veteran submitted a statement in support of claim which indicated he continued to take medication for his stomach condition.  He stated he was treated in service for hemorrhoids and a left hip knot in-service and still received periodic examinations regarding his hemorrhoids.  He stated he still experienced burning while defecating and that his left hip knot was caused by an injection in Korea which had been treated by surgical lancing, but that a knot still remains.  

In March 2012, a VAMC note indicated the Veteran returned for follow-up of his skin abscess.  The wound was found to be clean and healed without signs of infection or other problems.  

In March 2013, a private medical record indicated the Veteran had diarrhea for the past 4 days.  He reported 5-6 loose stools per day, with no blood in his stool and no vomiting.  He reported some cramping.  

In March 2013, a VAMC medical record indicated the Veteran had a colonoscopy.  His rectal examinations were noted to be normal and his entire colon was found to be normal.  

In January 2017, a private medical record indicated the Veteran presented with a cough which had existed for the past 4 months.  He did not have complaints of nausea, vomiting, or dyspnea.  His risk factor was GERD.  

In February 2017, the Veteran had a VA examination regarding his hemorrhoids.  The Veteran was not taking continuous medication for any hemorrhoids.  The Veteran reported that he had hemorrhoids that swell up and get sore.  He reported that he was prescribed suppositories in service and thought that the last time he was prescribed suppositories was 4-5 years ago.  He reported a colonoscopy in 2013 and thought that it was normal.  He denied recurrent blood in his stool and stated that the last time he had blood in his stool was 5 years ago.  Upon examination, the Veteran's rectal/anal area was found to be normal.  He was not found to have any findings, signs, or symptoms related to hemorrhoids.  There were no external hemorrhoids, anal fissures or other abnormalities.  He had no other physical findings, complications, conditions, signs or symptoms related to any condition.  The examiner diagnosed the Veteran with an anal fissure in service, which resolved in service without residuals; external hemorrhoids in service, which had resolved in service without residuals.  The examiner stated that a more precise diagnosis could not be rendered as there was no objective data to support a more definite diagnosis.  

In regards to the Veteran's stomach condition, the February 2017 examiner found the Veteran to have been diagnosed with GERD.  The examiner stated that the Veteran's currently described symptoms and condition are not the same as what he experienced in service.  The examiner found that there were no current signs or symptoms of a stomach condition.  The examiner stated that the Veteran's in-service stomach symptoms were classic for peptic ulcer disease and that reflux symptoms were not documented.  The examiner found that the Veteran received adequate treatment for his peptic ulcer disease and that by the date of his separation the symptoms had improved.  The examiner found evidence that the Veteran had psychological factors, such as stress, anxiety, and depression, which could contribute to peptic ulcer disease.  The examiner found that there was no objective evidence of a continuation of the in-service symptomology in any close proximity to his service.  Therefore, the examiner found the Veteran's peptic ulcer disease to have resolved.  The examiner also addressed the Veteran's diagnosis of gastritis while in-service, stating that gastritis was often a term mistakenly used to describe any symptom of pain or discomfort in the abdomen.  The examiner noted that a gastric biopsy was necessary to establish a definitive diagnosis of gastritis and that gastritis as designated in the Veteran's STR was a working diagnosis.  She also noted that there was no evidence of gastritis for the Veteran.

In regards to his left hip, the December 2017 examiner found that the Veteran reported he had a skin tag which was removed in 2011.  He reported that he then developed another tag in a different spot, which went away.  He stated that the skin tag on his left hip had been there for 2-3 years before it was cut off.  His hips were found to be normal on examination.  He was not found to have any current symptomology or diagnosis associated with his left hip.

Stomach

Direct service connection necessitates that the Veteran's stomach disorder was related to an injury or disease incurred in service.  The evidence of record, however, does not support such a finding.  The Veteran's current diagnosis related to his claimed stomach disorder is GERD.  While the Veteran's STRs do contain reports of the Veteran having stomach pain and symptomology, which was diagnosed as peptic ulcer disorder, those records do not show the Veteran to have been diagnosed with or treated for GERD while in-service.  The Board also notes that there is no evidence of record which indicated the Veteran had been treating for or had reported any symptoms associated with GERD, or any other stomach disorder, in the 27 years from his separation from service and his first report to the VA in January 2011 for medical care.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Additionally, when the Veteran did report in January 2011 to the VAMC he was treated for and diagnosed with reflux - not a peptic ulcer, as was his diagnosis in service.  Thus, the medical evidence of record does not indicate that the Veteran was treating for GERD or reflux either in-service or within decades of service.  Furthermore, the VA examinations in December 2010 and February 2017 both found that the Veteran's stomach symptomology reported in-service was not related to his current GERD diagnosis or treatment.  Specifically, the February 2017 examiner found that the Veteran had classic peptic ulcer presentation in-service which had been appropriately treated and had resolved.  It was specifically stated that the Veteran's current GERD diagnosis was not related to his in-service symptoms and treatment.  The examiner also clarified that the Veteran's diagnosis with gastritis in-service was not supported by diagnostic testing and was simply a term used to describe any symptom of pain or discomfort in the abdomen.  As such, the Board finds that the preponderance of evidence is against the claim for service-connection for a stomach disorder and service connection on a direct basis is not warranted. 

The Board finds the December 2010 and February 2017 VA examiners' medical opinions adequate and highly probative both as to the Veteran's subjective reports and the resulting objective findings.  The examiners possess the necessary education, training, and expertise to provide the requested opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Specifically, the examiners interviewed the Veteran, reviewed his claims file, and conducted a physical examination.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the December 2010 and February 2017 examination opinions great probative weight.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board has also considered the Veteran's lay statements.  Although the Board recognizes that the Veteran is competent to describe his observable symptoms of stomach pain, he is not competent to opine as to the etiology of such pain or discomfort, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's lay opinions that his GERD was related to his active service do not constitute competent medical evidence and lack probative value. 

In sum, the claims file does not contain competent and credible evidence that the Veteran's diagnosed GERD is related to service.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski.

Hemorrhoids & Left Hip

Based on the foregoing, the Board finds that there is no disability associated with the Veteran's claim of service-connection for hemorrhoids or a left hip disorder.  

The United States Court of Appeals for Veterans Claims ("the Court") consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

As stated above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

Here, there is no evidence of record which establishes that the Veteran has a hemorrhoid disorder.  Both the December 2010 and February 2017 VA examinations did not find a current diagnosis of hemorrhoids.  Furthermore, the VAMC records of the Veteran's medical care do not contain a diagnosis of or treatment for hemorrhoids.  Specifically, the VA examinations found the Veteran's rectum and anus to be normal and the March 2013 colonoscopy also found the Veteran's rectum to be normal.  Furthermore, there is no evidence of record which establishes that the Veteran had been treating for hemorrhoids at any time since his separation from service in 1984.  Thus, though the Veteran did have a finding of and treatment for hemorrhoids in-service, there is no evidence of record which establishes that the Veteran has a current diagnosis of or treatment for hemorrhoids.

Additionally, VAMC records indicated the Veteran had a skin tag removed in 2011, but there was no other symptomology in any of medical care which found the Veteran to have issue or concerns regarding his left hip.  The Board notes that the Veteran did not have any treatment in-service for any disorder or complaints associated with his left hip.  Furthermore, there was no association with the removal of the skin tag to his service.  The December 2017 examiner also did not find that the Veteran had any symptomology or disorders regarding his left hip.  Thus, though the Veteran did have a skin tag removed from his left hip, there is no evidence which relates that skin tag or any residual thereof to his active duty service. 

The preponderance of the medical evidence of record, then, establishes that the Veteran does not have hemorrhoids or a disorder of his left hip.  Specifically, the only medical evidence of record to address the presence of hemorrhoids or a left hip disorder - the 2010 and 2017 VA examinations - establish that the Veteran is not suffering from these disabilities.  

As previously discussed, the Board finds the December 2010 and February 2017 VA examiners' medical opinion adequate and highly probative to the issue of whether the Veteran's had either hemorrhoids or a disorder of left hip.  The examiners possess the necessary education, training, and expertise to provide the requested opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinions were based on a review of the claims file and an interview of the Veteran.  It is clear that the examiners took into consideration all relevant factors in giving their opinions. 
Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claims for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinion evidence of record shows that the Veteran does not have and has not been diagnosed or treated for hemorrhoids or for a disorder of the left hip.  In fact, no hemorrhoid or left hip disability has been diagnosed during the appeal period or proximate thereto. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board has considered the Veteran's lay statements and does not dispute his reports of his symptoms.  Although the Veteran is competent to describe observable symptoms of pain he is not competent to opine as to the etiology of his symptomology, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, though the Veteran may believe that he has hemorrhoids or a left hip disorder, medical professionals have found specifically to the contrary.  As such, his lay opinion that he has hemorrhoids or a left hip disorder does not constitute competent medical evidence and lacks probative value. 

The claims for service connection for hemorrhoids and a left hip disorder, therefore, must be denied because the first essential element for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a stomach disorder is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a left hip disorder is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

As evidenced by the Veteran's July 1977 entrance examination, it is well-established that the Veteran had documented pes planus upon his entry into service.  The Veteran contends that his pes planus was aggravated beyond its normal progression by his active service.  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304 (b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304 (b)(1). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C. § 1111; VAOPGCPREC 3- 2003.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  VAOGCPREC 3-03. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C. § 1153 (2012).

In December 2010 and February 2017, VA examiners opined that it was less likely as not that the Veteran's pes planus was aggravated by his active duty service.  These opinions are not dispositive, however, because they do not use the standard incorporated in the law.  The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003.

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Veteran must be afforded an additional VA examination and opinion that address whether there is clear and unmistakable evidence that the Veteran's pre-existing pes planus was not aggravated by service.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the nature and etiology of his pes planus.  All studies deemed necessary by the examiner shall be performed, and all findings reported in detail.  The claims file and a copy of this Remand should be made available to and reviewed by the examiner.  The examiner is directed to opine as to the following questions: 

(a)  Is there clear and unmistakable evidence that the Veteran's pes planus did not increase in severity during service? 

(b)  If the Veteran's pes planus underwent an increase in disability during service, was the increase in disability beyond the natural progress of the disease? 

In offering each of these opinions, the examiner must specifically acknowledge and consider the competent lay evidence of the Veteran as to the onset and continuity of his pes planus since service.  

A complete rationale for all opinions expressed should be provided.

2.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


